Citation Nr: 0322780	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In October 2000 and January 2003 the Board remanded 
the case for further development.  The case has been returned 
to the Board for further appellate action.  


REMAND

While further delay is regrettable, the Board finds that a 
remand is necessary for the reasons detailed below.

The appellant contends that the veteran's service-connected 
PTSD significantly contributed to the cause of his death.  

During the February 2003 Travel Board hearing before the 
undersigned, the appellant and her daughter testified that 
the veteran was treated for his PTSD at the VA Medical Center 
in Lyons, New Jersey, from 1975 to 1982.  A review of the 
record shows that the claims file contains hospital summaries 
from Lyons VAMC covering the period of June 1978 to August 
1978, November 1978 to December 1978, September 1980 to 
November 1980, November 1980 to December 1980, and January 
1981 to March 1981.  The record also contains treatment 
reports from 1980 to 1981.  The appellant should be contacted 
and asked whether there are any additional records from Lyons 
VAMC which have not been associated with claims file.  The 
duty to assist requires that VA obtain all pertinent VA 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim). 

The appellant also testified that the veteran received 
psychiatric treatment at "Bergin Pines" from 1972 to 1975.  
She further testified that the veteran received treatment for 
his lungs and for bronchitis at St. Mary's Hospital in 
Passaic, New Jersey, sometime in 1998.  The record shows that 
the veteran underwent several diagnostic studies at St. 
Mary's Hospital in March 1998.  The record also contains a 
hospitalization discharge summary covering the period of 
December 1977 to January 1978 from St. Mary Hospital.  The 
appellant should be contacted for the purpose of determining 
whether there are additional records from this facility.  In 
view of VA's duty-to-assist under the VCAA, the RO must 
ensure that all pertinent evidence has been associated with 
the claims file.  38 U.S.C. § 5103A (West 2002).  

Moreover, the Board notes that the appellant has submitted 
additional evidence in connection with her appeal at her 
February 2003 Travel Board hearing.  While some of the 
evidence is duplicative of evidence previously of record, one 
of the reports, an undated statement from the VA New Jersey 
Healthcare System, has not been considered by the RO in the 
first instant.  Since there is no waiver of review by the RO, 
as a matter of due process, the case must be returned to the 
RO for its review of the aforementioned evidence and 
inclusion of the evidence in a supplemental statement of the 
case.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Lastly, the Board also notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This liberalizing law is applicable to 
the appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  In 
the instant case, the appellant and her representative were 
not issued any notification of the VCAA and the effect it had 
on her claim in appellate status.  The RO must inform the 
appellant and her representative of the VCAA and its 
notification provisions.  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should send the appellant and 
her representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
appellant and her representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of the claimant.

2.  The RO should advise the appellant 
that the claims file contains hospital 
summaries from Lyons VAMC covering the 
period of June 1978 to August 1978, 
November 1978 to December 1978, September 
1980 to November 1980, November 1980 to 
December 1980, and January 1981 to March 
1981 and that the record also contains 
treatment reports from 1980 to 1981.  The 
appellant should then be asked whether 
there are any additional records from 
Lyons VAMC which have not been associated 
with claims file.  If so, she should be 
asked to provide the specific dates of 
such treatment.  The RO should thereafter 
obtain all identified records.  If she 
does not respond with specific dates, the 
RO should obtain all psychiatric 
treatment records for the veteran from 
the VA Medical Center in Lyons, New 
Jersey, dated from 1975 to 1982.  

3.  The RO should take appropriate steps 
to obtain all psychiatric treatment at 
"Bergin Pines" from 1972 to 1975.  

4.  The RO should advise the appellant 
that the claims file contains diagnostic 
studies dated in March 1998 from St. 
Mary's Hospital and a December 1977 to 
January 1978 hospital summary from St. 
Mary's Hospital.  She should be asked 
whether there are additional records from 
St. Mary's Hospital which are pertinent 
to her claim.  If so, she should be asked 
to provide the specific dates of such 
treatment.

5.  The RO should give the appellant an 
opportunity to identify (names, addresses 
and approximate dates of treatment) any 
other health care providers who may 
possess additional records pertinent to 
her claim.  Then with any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of all 
identified treatment records which have 
yet to be secured.  

6.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform her of 
this fact and request she provide a copy 
of the outstanding medical records.

7.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
further development deemed warranted, the 
RO should readjudicate the appellant's 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
appellant and her representative.  After 
they have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




